      Case 1:19-cv-00249-LG-RHW Document 43 Filed 04/09/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

CHAD BRYANT AND
BRANDI BRYANT                                                                        PLAINTIFFS

VS.                                                       CAUSE NO. 1:19-cv-00249-LG-RHW


HOPE CREDIT UNION; DOVENMUEHLE                                                     DEFENDANTS
MORTGAGE, INC.; I-10 PROPERTIES LLC;
SHAPIRO AND BROWN, LLC; AND JOHN
DOES 1-10

            MOTION FOR LEAVE OF COURT WITHDRAW AS COUNSEL

       COMES NOW, the undersigned counsel and respectfully moves this Honorable Court to

grant them to leave withdraw as counsel for the Plaintiffs, Chad and Brandi Bryant, and in

support of which would show the following to-wit:

   1. That Michael T. Ramsey has dutifully represented Chand and Brandi Bryant in this

   matter, but a disagreement in case strategy prevents Mr. Ramsey from continued

   representation of the Bryant.

   2. That Mr. Ramsey wishes to withdraw his representation in this matter.

   3. By copy of this written motion, the undersigned has provided all counsel of record and

   interested parties notice of his intention of withdrawing his representation in this matter.

WHEREFORE, PREMISES CONSIDERED, the undersigned counsel respectfully requests

that this Honorable Court grant this Motion for Leave to Withdraw.

RESPECTFULLY SUBMITTED this 9th day of April, 2020

                                                By: /s/Michael T. Ramsey
                                                    Michael T. Ramsey, MS Bar No. 104978


                                                     Sheehan & Ramsey, PLLC
                                                     429 Porter Avenue
       Case 1:19-cv-00249-LG-RHW Document 43 Filed 04/09/20 Page 2 of 2




                                                    Ocean Springs, MS 39564
                                                    (228) 875-0572 / fax: (228) 875-0895
                                                    mike@sheehanlawfirm.com


                                CERTIFICATE OF SERVICE

        I MICHAEL T. RAMSEY, Attorney for the Plaintiffs do hereby certify that I have this
date filed the foregoing electronically, which sent notice to all parties involved.

       I further certify that I have this date mailed, postage prepaid, a true and correct copy of
said Motion to:

Chad and Brandi Bryant
12221 Vidalia Road
Pass Christian, MS 39571


                                                            /s/ Michael T. Ramsey
                                                            Michael T. Ramsey
